187 Mich. App. 424 (1991)
468 N.W.2d 64
JENKINS
v.
RALEIGH TRUCKING SERVICES, INC
Docket Nos. 108772, 113265.
Michigan Court of Appeals.
Decided February 19, 1991, at 9:20 A.M.
Goodman, Eden, Millender & Bedrosian (by Barbara A. Patek and Robert A. Koory), for the plaintiff.
Donald J. Morbach & Associates, P.C. (by Richard G. Brewer), for Raleigh Truck Services, Inc., and Raymond E. Huey.
*426 John M. Thomas and Kitch, Saurbier, Drutchas, Wagner & Kenney, P.C. (by John A. Cothorn and Susan Healy Zitterman), for defendant Ford Motor Company.
Before: GRIBBS, P.J., and CAVANAGH and MARILYN KELLY, JJ.
MARILYN KELLY, J.
In this consolidated action for wrongful death, defendants Raleigh Trucking Services, Inc., Raymond E. Huey and Ford Motor Company appeal as of right from a jury verdict for the plaintiff.
The trial court entered a judgment against Raleigh, Huey and Ford jointly and severally in the amount of $1,938,000 and against Ford individually in the amount of $34,000. The jury itemized the award as follows: loss of support, $1,205,000; loss of services, $17,000; "conscious pain and suffering, loss of parental guidance, loss of gifts or other valuable gratuities, loss of society and companionship, loss of love and affection," $750,000.
This action arose when a tractor-trailer, owned by Raleigh and driven by Huey, swerved off the highway to avoid a vehicle operated by a third party. The tractor-trailer struck an embankment, rolled over and came to rest on top of decedent's pickup truck, crushing him. We affirm in part and reverse in part.
On appeal, defendants argue that the trial court erred in denying their motions for a directed verdict and a judgment notwithstanding the verdict. The motions involved issues of lost support, conscious pain and suffering and respondeat superior. They also claim that the court abused its discretion in admitting opinion testimony and that the verdict was against the great weight of the evidence. Lastly, they argue that the court erred *427 in denying their motion for remittitur on the issue of support.
The standard for reviewing a denial of a motion for a directed verdict and a motion for judgment notwithstanding the verdict is identical. When ruling, the trial court must determine whether the evidence is sufficient to establish a prima facie case against the defendant. The testimony and all legitimate inferences that may be drawn are viewed in a light most favorable to the plaintiff. If reasonable jurors could honestly reach different conclusions, the trial court should deny the motion, and the issue should be decided by the jury. Under such circumstances, no court has authority to substitute its judgment for that of the jury. Feaheny v Caldwell, 175 Mich. App. 291, 299; 437 NW2d 358 (1989).
Defendants argue there was insufficient evidence of the amount of support which decedent would have provided for his minor son had he lived. Evidence was admitted at trial that decedent earned $24,000 a year and was attending classes in an effort to qualify for a management position. He had been sending money to his son six or seven times a year. There was testimony that he supported the child "very generously," sent him gifts and, just before his death, told others he wanted his son to live with him. Decedent resided with his brother, to whom he gave $25 or $50 each payday.
The mortality tables showed that the decedent could have had twenty-one more years of employment if he had worked to age sixty-five. Had he been able to do so, he would have earned another $1,078,146 before taxes, assuming no more than a five percent increase in wages annually. Although specific amounts of support were not mentioned, we believe there was sufficient evidence for the jury to make a reasonable determination of the *428 loss of support pursuant to MCL 600.2922; MSA 27A.2922.
There was no error, either, in the denial of defendants' motion for a directed verdict on the issue of conscious pain and suffering. Evidence indicated that decedent did not die instantly but that he lay in his truck, distraught, calling for help and gradually suffocated to death. The evidence was sufficient to allow the jury to reasonably conclude that decedent had suffered conscious pain and suffering. Riordan v Gould Engineering, Inc, 74 Mich. App. 292, 294; 253 NW2d 736 (1977).
Ford also argues that the trial court erred by denying its motion for a judgment notwithstanding the verdict on the issue of respondeat superior. Ford argued below that Huey was an independent contractor. Generally, one who employs an independent contractor is not vicariously liable for the contractor's negligence. Janice v Hondzinski, 176 Mich. App. 49, 53; 439 NW2d 276 (1989). An employer is not responsible for injuries caused by a carefully selected contractor to whom he has delegated work. However, this rule does not apply if the employer did not truly delegate but rather retained control of the work. Warren v McLouth Steel Corp, 111 Mich. App. 496, 502; 314 NW2d 666 (1981).
In this case, plaintiff presented evidence showing that Huey had hauled freight for Ford for thirteen to fifteen years prior to the accident. Four or five times a day, five or six days a week, he drove between Ford's Dearborn plant and two Detroit heat-treating plants which did work for Ford. During that entire period, he had no other customer; his truck was used for no other purpose than to haul Ford parts. Huey and Ford never had a written contract or written contract terms. Huey came and went at the Ford plants like any other *429 Ford employee, with no check-ins or inspections. Ford determined what Huey hauled and where he hauled it. Ford loaded the truck.
Moreover, Huey was never required to bid on the work he did for Ford. Plaintiff's trucking expert was an independent trucker. He told the jury that, in his experience, independent truckers were required to bid on jobs and that such jobs were awarded to the low bidder.
This case is remarkably close on its facts to Brinker v Koenig Coal & Supply Co, 312 Mich. 534; 20 NW2d 301 (1945). There, the jury imposed vicarious liability on the defendant coal company for the negligence of the defendant truck driver who hit a woman while driving. The Supreme Court affirmed the trial court's denial of the defendant company's motion for a judgment notwithstanding the verdict. It held that the "test of the relationship [employee or independent contractor] is the right to control, whether in fact exercised or not." Brinker, 540.
In the case on appeal, plaintiff presented sufficient evidence to make a prima facie case. Upon that, reasonable jurors could honestly reach different conclusions regarding whether Ford retained the right to control Huey and was therefore liable for the improper loading of his truck. The trial court did not err in denying defendant's motion for a judgment notwithstanding the verdict.
Next, we find that defendants waived their claim that the verdict is against the great weight of the evidence by failing to move timely for a new trial. B & M Die Co v Ford Motor Co, 167 Mich. App. 176, 184; 421 NW2d 620 (1988). In any event, there was sufficient evidence to support the jury's finding that the decedent was not comparatively negligent.
The trial court did not err by allowing a police *430 officer witness to give his opinion regarding whether Huey's vehicle was properly loaded. Testimony in the form of an opinion or inference otherwise admissible is not objectionable because it embraces an ultimate issue to be decided by the trier of fact. MRE 702, 704; Downie v Kent Products, Inc, 420 Mich. 197, 204, 205; 362 NW2d 605 (1984); Sells v Monroe Co, 158 Mich. App. 637, 645; 405 NW2d 387 (1987). The decision to allow the introduction of expert opinion evidence is left to the trial court's discretion. Independence Twp v Skibowski, 136 Mich. App. 178, 186; 355 NW2d 903 (1984).
We find no abuse of discretion here. Moreover, while police officer Brice testified that Huey's truck was not properly loaded, defendants offered expert testimony to the contrary. Meehan v Michigan Bell, 174 Mich. App. 538, 553-554; 436 NW2d 711 (1989).
Finally, we find that the trial court improperly denied defendants' motion for remittitur on the issue of support. The jury awarded $1,205,000 to plaintiff for loss of financial support. We note that this amount arguably exceeds the entire $1,078,146 pretax earnings decedent likely would have earned in his lifetime. Regardless of how generously decedent supported his son, the jury's award for loss of support is excessive and unsupported by the record. Palenkas v Beaumont Hosp, 432 Mich. 527, 532; 443 NW2d 354 (1989).
The trial court's denial of the motions for a directed verdict and a judgment notwithstanding the verdict is affirmed. We reverse the denial of the motion for remittitur on the issue of loss of financial support.
Affirmed in part, reversed in part and remanded for proceedings consistent with this opinion. We do not retain jurisdiction.